DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (U.S. Publication 2018/0253593) in view of Bhagavatula (U.S. Publication 2019/0012578).

As to claim 1, Hu discloses an electronic device, comprising circuitry configured to: 
acquire a color image of a face of a user (p. 1-2, section 0013; a sensing device captures color images of the face of a user);  
acquire depth information corresponding to the color image of the face (p. 1-2, section 0013; a sensing device captures depth information associated with each color image);  
acquire a point cloud of the face (p. 1-2, section 0013; a point cloud of the face is generated);  
acquire a three-dimensional (3D) mean-shape model of a reference 3D face (p. 2, section 0014; p. 3, section 0027; a mean-shape model is acquired as part of the 3D model);  
align the acquired 3D mean-shape model by a rigid alignment of the acquired 3D mean-shape model with the acquired point cloud (p. 2, section 0014; the 3D mean shape model is rigidly aligned with the point cloud using an affine transformation based on landmark points of the model and feature points of the point cloud); 

transform such that the set of landmark points in the generated 2D projection is aligned with a corresponding set of feature points in the acquired color image of the face (p. 11, section 0117; a transformation between the landmark points and the feature points is calculated);
and determine, for a non-rigid alignment of the aligned 3D mean-shape model, a 3D correspondence between the aligned 3D mean-shape model and the acquired point cloud, based on the 2D projection and the acquired depth information (p. 7, sections 0049-0051; p. 7, section 0055; for a non-rigid alignment, the correspondence between mean-shape model and point cloud is generated, using the landmark points detected in 2D and the depth information for 3D model fitting). 
Hu does not disclose, but Bhagavatula does disclose that the transform is a warping of the 2D projection, and the correspondence is based on the warped 2D projection (p. 2, section 0019-0021; p. 4-5, section 0048; a 2D image with facial landmarks is warped and correspondence with a 3D model is derived). The motivation for this is to model unseen examples (p. 1, section 0006). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hu to have the transform be a warping of the 2D projection, and the correspondence be based on the warped 2D projection in order to model unseen examples as taught by Bhagavatula.

As to claim 2, Hu discloses wherein the circuitry is further configured to acquire the point cloud based on the acquired color image and the acquired depth information (p. 1, section 0013; p. 4, section 0028; a point cloud is generated/acquired based on the color images and associated depth information).

As to claim 10, see the rejection to claim 1.

As to claim 11, see the rejection to claim 2.

As to claim 19, see the rejection to claim 1. Further, Hu discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions that when executed by an electronic device, causes the electronic device to execute operations (p. 14, section 0139).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhagavatula and further in view of Sun (U.S. Publication 2020/0084427). 
 
As to claim 3, Hu discloses that the model is an aligned 3D mean-shape model, as noted in the rejection to claim 1. Hu does not disclose, but Sun does disclose wherein the circuitry is further configured to project the aligned model onto a 2D image plane to generate the 2D projection, and wherein the projection is based on one or more alignment parameters associated with an imaging device which captured the color 

As to claim 12, see the rejection to claim 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhagavatula and further in view of Zhu (“High-Fidelity Pose and Expression Normalization for Face Recognition in the Wild”). 
 
As to claim 4, Hu discloses wherein the circuitry is further configured to: acquire a plurality of pre-defined landmark points on the aligned 3D mean-shape model (p. 8, sections 0062-0066; p. 11, sections 0115-0117; landmark points are acquired for the mean shape model and used to effect an affine transformation); select the set of landmark points from among the acquired plurality of pre-defined landmark points (p. 4, section 0029; the landmark points similar to the feature points are used for alignment), wherein the subset of landmark points is included in the acquired plurality of pre-defined 

As to claim 13, see the rejection to claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhagavatula and further in view of Theobalt (U.S. Publication 2018/0068178). 

	As to claim 5, Hu discloses that the model is an aligned 3D mean-shape model, as noted in the rejection to claim 1. Hu does not disclose, but Theobalt does disclose wherein the circuitry is further configured to: determine, for each pixel of the 2D projection, an index of a triangle on the aligned 3D model to which a corresponding pixel of the 2D projection belongs (p. 2, section 0025; p. 3, section 0035-0036; a 2D 

As to claim 14, see the rejection to claim 5.

	Claims 6, 8, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhagavatula and Theobalt and further in view of Abdrashitov (U.S. Publication 2019/0259214).

	As to claim 6, Hu does not disclose, but Abdrashitov does disclose wherein the circuitry is further configured to: update indices of triangles in the triangle index map based on the warping of the generated 2D projection (p. 5, section 0049-p. 6, section 0052; coordinates of triangles, which can read on indices, are updated with the warping of the 2D frame resulting from the stylized transformation of the 3D model), the warping 

As to claim 8, Hu discloses wherein the 3D correspondence between the aligned 3D mean-shape model and the acquired point cloud is determined further based on a triangle warping (p. 8, sections 0067-0077; the mean shape face model is deformed and a correspondence between it and the point cloud is calculated using a warping/transformation of a triangle). Hu does not disclose that triangle warping is with a warped triangle index map, but Abdrashitov discloses this as noted in the rejection to claim 6. Motivation for the combination is given in the rejection to claim 6.


	As to claim 15, see the rejection to claim 6.

	As to claim 17, see the rejection to claim 8.

	As to claim 20, see the rejection to claims 5 and 6.

	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Bhagavatula and Theobalt and Abdrashitov and further in view of Deng (U.S. Publication 2021/0150787).
 
As to claim 7, Hu does not disclose, but Deng does disclose wherein the indices of triangles in the triangle index map are updated based on an application of a Moving Least Squares (MLS) morphing method on the triangle index map (p. 4, section 0054-0060; p. 7, sections 0084-0087; coordinates of triangle vertices are mapped/transformed using the moving least squares method; the coordinates would read on indices of the triangle vertices in a map). The motivation for this is that the MLS method has a good fitting effect on a large amount of data. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hu, Bhagavatula, Theobalt, and Abdrashitov to have the indices of triangles in the triangle index map updated based on an application of a Moving Least Squares (MLS) 

As to claim 16, see the rejection to claim 7.
 
Conclusion
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 9, Hu discloses wherein the circuitry is further configured to: 
determine 3D positions corresponding to pixels based on the acquired depth information and 2D coordinate information of corresponding pixels in the acquired color image (p. 7, section 0048; 3D coordinates correspond to a point cloud are determined);  
determine, from among the determined 3D positions, a first 3D position to be closest to a vertex of a first triangle (p. 8, sections 0068-0077; a correspondence between a triangle vertex on the model and a point in a 3D point cloud is determined using calculated nearest points);  
and assign the determined first 3D position as a first correspondence for the vertex of the first triangle, wherein the 3D correspondence between the aligned 3D mean-shape model and the acquired point cloud is determined based on the assignment for each vertex of the aligned 3D mean-shape model (p. 8, sections 0068-0077; the correspondence between mean-shape model and point cloud is determined 
Hu does not disclose that the pixels are pixels of the warped 2D projection, that the first triangle is the first triangle indexed in the warped triangle index map, and that the first 3D position is determined to be closest based on the warped triangle index map. A warped triangle index map is taught by Abdrashitov as noted in the rejection to claim 6, but the specific relationships claimed in claim 9 are not taught in Abdrashitov, nor are they taught by the combination of Hu and Abdrashitov. Similar analysis applies to claim 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AARON M RICHER/Primary Examiner, Art Unit 2612